Title: John Jay to John Adams, 7 Apr. 1786
From: Jay, John
To: Adams, John


          
            
              Dear Sir
            
            

              New York

               7 Ap. 1786
            
          

          I lately sent you five or six copies of the last Edition of my
            Pamphlet. I then supposed it to be correct, but have since discovered in it the Errors
            mentioned in the inclosed note—be pleased to correct it accordingly.
          we are well tho not officially informed that all the States have
            granted the Impost to Congress, except new York, in whose Legislature there is a strong
            Party against it. You will think it strange, and yet so the Fact is that this Party has
            not a little been cherished by certain Gentlemen of Congress who were here last
            Autumn—
          Your Letters by the last Packet have been recd.–but I defer particulars to a private opportunity which I am told will soon
            offer—
          Yours very sincerely

          
            
              John Jay—
            
          
          
            255.513.402.129.255.217.371.189.489.290.43.401.217.201.204.446.
            409.350.243.513.206.401.630.353.241.242.482.501.180.194.619. 
            592.143.82.418.642.82.409.561.409.407.338.380—
          
         
          
            Transcription of Cipher
          
          In my opinion a categorical answer to your memorial should not be
            prest without the further order of Congress.
        